 

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), made and entered into
effective as of August 10, 2020 (the “Effective Date”), by and between CSI
Compressco GP Inc., a Delaware corporation (the “Company”), as the general
partner of CSI Compressco LP (the “Partnership”) and Roy E. McNiven
(“Executive”).

WHEREAS, the Company and Executive desire to enter into an agreement regarding
their respective rights and obligations in connection with a Change of Control
during the Term of this Agreement;

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:

1.Term.  This Agreement shall begin on the Effective Date and shall continue
until the second anniversary of the Effective Date (the “Initial Term”);
provided, however, that commencing on the second anniversary of the Effective
Date and each anniversary thereafter, the term of this Agreement shall
automatically be extended for successive one year periods (each, a “Renewal
Term”) (such Initial Term, plus any Renewal Terms, plus, in the event of
Executive’s Qualifying Termination for Good Reason, any additional time period
necessitated by the Company’s right to cure as set forth in the definition of
Good Reason (the “Term”)), unless at least 90 days prior to the expiration of
the Initial Term or any Renewal Term the Board shall give written notice to
Executive that the Term of this Agreement shall cease to be so
extended.  However, if a Change of Control shall occur during the Term, the Term
shall automatically continue in effect for a period of two (2) years from the
date of such Change of Control plus, in the event of Executive’s Qualifying
Termination for Good Reason, any additional time period necessitated by the
Company’s right to cure as set forth in the definition of Good Reason.  This
Agreement shall automatically terminate upon Executive’s Termination, except as
provided in the definition of Protected Period and as contemplated by Section
6(e) hereof; provided, that Termination of this Agreement shall not (i) alter or
impair any rights of Executive arising under this Agreement on or prior to such
termination, or (ii) relieve Executive of the covenants and agreements under
Section 4 hereof, as applicable.

2.Qualifying Termination.  If a Qualifying Termination occurs with respect to
the Executive, Executive shall be entitled to the benefits provided in Section 3
hereof.  If Executive’s employment terminates for any reason other than for a
Qualifying Termination, then Executive shall not be entitled to any benefits
under this Agreement; provided that Executive’s right to receive the Accrued
Obligations, if any, shall not be affected by this Agreement.

3.Benefits Upon a Qualifying Termination.

(a)Lump Sum.  Subject to Section 3(c) and 3(d), if a Qualifying Termination
occurs with respect to the Executive, then in addition to the Accrued
Obligations, for which no Release of Claims is required, the Company shall pay
to Executive, on the 60th day following the Date of Qualifying Termination, an
amount, in a single lump sum payment, equal to the sum of:

(i)(A) an amount equal to any unpaid Annual Bonus attributable to the
immediately preceding calendar year and an amount equal to any unpaid Long Term
Bonus

1

 

--------------------------------------------------------------------------------

 

attributable to a performance period ending as of the end of the immediately
preceding calendar year, each as would have been paid to Executive if Executive
had remained employed with the Company until the date any such Annual Bonus or
Long Term Bonus would have been paid, and in each case only to the extent the
performance goals for each such bonus were achieved for the respective
performance period (if the amount of such Annual Bonus and/or Long Term Bonus
has not been calculated as of the Date of Qualifying Termination, then,
notwithstanding the initial paragraph of Section 3(a) above, such amounts shall
be paid within 10 days of calculation), plus, (B) an amount equal to Executive’s
Target Annual Bonus for the Termination Year (prorated from the first day of the
performance period to Date of Termination), plus (C) an amount equal to
Executive’s Target Long Term Bonus for each outstanding Long Term Bonus;
provided that any payment pursuant to this Section 3(a)(i) shall be in full
satisfaction of the Annual Bonus or Long Term Bonus opportunities to which such
payment relates and that was awarded to Executive under a plan or agreement
between Executive and the Company or any Affiliate; plus

(ii)The product of two (2) multiplied by the sum of Executive’s Base Salary and
an amount equal to the Target Annual Bonus for the Termination Year (not
prorated); plus

(iii)An amount equal to the aggregate premiums and any administrative fees
applicable to Executive due to election of continuation coverage that  Executive
would  be required to pay if Executive elected to continue, under the group
health plan maintained by the Company or any Affiliate, medical and dental
benefits for Executive and Executive’s eligible dependents for a period of two
(2) years following the Date of Termination and Executive was required to pay
the full cost of such continuation coverage without subsidy from the Company or
any Affiliate.  The amount of the payment to Executive pursuant to this Section
3(a)(iii) shall be determined using the premiums Executive would be required to
pay for continuation coverage without subsidy from the Company or any Affiliate
if Executive elected continuation coverage as of the Date of Termination, based
on Executive’s coverage elections in effect on day immediately preceding the
Date of Termination under such group health plan.

(b)Awards.  Subject to Section 3(c) and 3(d), if a Qualifying Termination occurs
with respect to the Executive, then (i) except as expressly prohibited as of the
Effective Date by the terms of the applicable plan under which any such award is
granted, all stock options, restricted units, phantom units, unit awards, unit
appreciation rights, or other awards based in common units of the Partnership
held by Executive and not previously vested shall become immediately 100% vested
as of the Date of Termination (except with respect to an award that is subject
to the Section 409A Rules if such acceleration would result in the imposition of
applicable taxes and interest under the Section 409A Rules) and (ii) each option
shall remain exercisable until the respective expiration dates of such
options.  Unless such acceleration is expressly prohibited as of the Effective
Date by the terms of the applicable plan under which any such award is granted,
the accelerated vesting of all options, restricted units, phantom units, unit
awards, unit appreciation rights or other awards required by this Section 3(b)
shall govern and have the effect of amending the award agreement relating to the
award to be accelerated.

(c)Release.  Notwithstanding anything in this Agreement to the contrary, no
payment other than payment of the Accrued Obligations shall be made or benefits
provided pursuant to this Agreement unless and until Executive signs and returns
to the Company within 50

2

 

--------------------------------------------------------------------------------

 

days following the date of a Qualifying Termination, and does not revoke within
seven days thereafter, a release and waiver agreement (the “Release of Claims”)
in substantially the same form as that attached hereto as Exhibit A, in exchange
for the benefits described in this Section 3, releasing and waiving all claims
for liability and damages in any way related to Executive’s employment against
the Partnership Group, TETRA Technologies, Inc. (“TETRA”), and their respective
affiliates, directors, officers, employees and agents, and their respective
employee benefit plans and fiduciaries and agents of such plans.

(d)Section 409A Rules.

(i)This Agreement is intended to comply with the Section 409A Rules and any
ambiguous provisions will be construed in a manner that is compliant with or
exempt from the application of the Section 409A Rules.  If a provision of the
Agreement would result in the imposition of applicable taxes and interest under
the Section 409A Rules, such provision may be reformed to avoid, to the extent
possible, imposition of such taxes and interest and no action taken to comply
with the Section 409A Rules shall be deemed to adversely affect any rights or
benefits of Executive hereunder.

(ii)To the extent that any reimbursement or benefit in kind hereunder is subject
to the Section 409A Rules, such reimbursement or benefit in kind shall be
administered in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv).  Specifically, (A) the applicable reimbursements and
benefits in kind shall be such reimbursements and benefits in kind allowable
pursuant to the Company’s standard policies and procedures as apply to the
Company’s executive employees generally, (B) the amounts reimbursed and in-kind
benefits under this Agreement during Executive’s taxable year may not affect the
amounts reimbursed or in-kind benefits provided in any other taxable year, (C)
the reimbursement of an eligible expense shall be made on or before the last day
of Executive’s taxable year following the taxable year in which the expense was
incurred, (D) the right to reimbursement or an in-kind benefit is not subject to
liquidation or exchange for another benefit, and (E) the right to reimbursement
of expenses incurred or to provision of benefits in kind shall terminate four
years from Executive’s Date of Termination.

(iii)If Executive is a “specified employee” within the meaning of the Section
409A Rules as of his Date of Termination, no distributions or benefits that are
subject to, and not otherwise exempt from, the Section 409A Rules shall be made
under this Agreement before the date that is six months and two days after the
Date of Termination (or, if earlier, the date of Executive’s death).

(iv)If payment of any amount pursuant to this Agreement on the 60th day
following the Date of Qualifying Termination would cause such amount to be
subject to additional taxes under the Section 409A Rules, such amounts shall be
paid in accordance with the terms governing the timing of such payment as
provided in the applicable plan or agreement.

4.Restrictions and Obligations of Executive.

(a)Access to, and Acknowledgement of Value of, Confidential Information. On the
basis of certain existing agreements of confidentiality and non-disclosure by
Executive for the benefit of the Partnership Group and/or TETRA, the Partnership
Group and/or

3

 

--------------------------------------------------------------------------------

 

TETRA have previously made available to Executive Confidential Information
regarding the Partnership Group and its business operations and in return for
such existing agreements and Executive’s acknowledgements and agreements
contained herein, the Company agrees to provide, or cause the Partnership Group
to provide, Executive with (i) Confidential Information regarding the
Partnership Group and its business operations arising after the date hereof and
(ii) access to certain of the Partnership Group’s customers, prospective
customers, vendors and other parties with whom the Partnership Group conducts
business, which will allow Executive the opportunity to develop business
relationships and goodwill with such customers, prospective customers, vendors
and other such parties  after the date hereof.  Executive acknowledges and
agrees that the Confidential Information is of significant value to the
Partnership Group and the protection against unauthorized disclosure and use of
the Confidential Information and the business relationships and goodwill that
may be developed by Executive in performing his/her duties on behalf of the
Partnership Group is of critical importance to the Partnership Group.  The
Company and Executive agree that in addition to the Partnership Group’s
disclosure of the Confidential Information and the business relationships and
goodwill that may be developed by Executive in performing his duties on behalf
of the Partnership Group, the Company’s agreement to make the payments provided
in this Agreement to Executive constitutes additional consideration for the
Executive’s compliance with the undertakings set forth in this Section
4.  Notwithstanding any other provision of this Agreement to the contrary,
Executive shall only be required to comply with the provisions of this Section 4
following the Date of Termination if Executive receives the benefits as provided
in Section 3 above.

(b)Confidentiality.  Executive acknowledges that the Partnership Group and TETRA
have previously provided Executive with Confidential Information and will
continue to provide Executive with Confidential Information.  Executive agrees
that Executive will not, while employed by the Company, any Affiliate, or any
member of the Partnership Group and at any time thereafter, disclose or make
available to any other person or entity, or use for Executive’s own personal
gain, any Confidential Information, except for such disclosures as required in
the performance of Executive’s duties with the Partnership Group or TETRA or as
may otherwise be required by law or legal process (in which case Executive shall
notify the Company of such legal or judicial proceeding as soon as practicable
following his receipt of notice of such a proceeding, and permit the Company to
seek to protect its interests and information).  Executive acknowledges and
agrees that such Confidential Information is the exclusive property of the
Partnership Group and will only be used for the benefit of the Partnership
Group.  Further, Executive waives and releases any claim that he/she should be
able to use, for the benefit of any competing person or entity, Confidential
Information that was received by Executive while working for the Company, or
otherwise on behalf of the Partnership Group.  

(c)Non-Solicitation or Hire.  During the term of Executive’s employment with the
Company, any Affiliate, or any member of the Partnership Group and for a
two-year period following Termination for any reason, Executive shall not,
directly or indirectly (i) employ or seek to employ any person who is at the
Date of Termination, or was at any time within the six-month period preceding
the Date of Termination, an officer or senior level employee of the Company or
any member of the Partnership Group or otherwise solicit, encourage, cause or
induce any such employee of the Company or any member of the Partnership Group
to terminate such employee’s employment with the Company or such member of the
Partnership Group or to enter into employment with another company (including
for this purpose the contracting with any person

4

 

--------------------------------------------------------------------------------

 

who was an independent contractor (excluding consultant) of the Company or any
member of the Partnership Group during such period) or (ii) take any action that
would interfere with the relationship of the Company or any member of the
Partnership Group with their suppliers or customers without, in either case, the
prior written consent of the Board.

(d)Non-Competition.  During the term of Executive’s employment with the Company,
any Affiliate, or any member of the Partnership Group and for a one-year period
following Termination for any reason, Executive shall not, directly or
indirectly, either individually or on behalf of, in partnership or conjunction
with, any person or entity, as owner, officer, director, partner, member,
investor, employee, principal, agent, shareholder or in any other capacity or
manner whatsoever, be engaged in the Restricted Business anywhere in the
Restricted Area.

Nothing contained in this Section 4 shall prohibit or otherwise restrict
Executive from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if such entity
is a public entity and Executive (i) is not a controlling Person of, or a member
of a group that controls, such entity and (ii) owns, directly or indirectly, no
more than 3% of any class of equity securities of such entity.

Notwithstanding the foregoing, the above-referenced limitations in clause (ii)
of Section 4(c) and in Section 4(d) shall not apply in those portions of the
Restricted Area located within the State of Oklahoma.  Instead, the Executive
agrees that, in addition to the restrictions set forth in clause (i) of Section
4(c), the restrictions on the Executive’s activities within those portions of
the Restricted Area located within the State of Oklahoma shall be as
follows:  during the term of Executive’s employment with the Company, any
Affiliate, or any member of the Partnership Group, and for a one-year period
following Termination for any reason, the Executive will not directly solicit
the sale of goods, services, or a combination of goods and services that
constitute the Restricted Business from the established customers of the
Partnership Group.  Following the termination of employment and during such
one-year period thereafter, the Executive may solicit the sale of goods,
services or a combination of goods and services from the established customers
of the Partnership Group so long as such activities do not relate to the
Restricted Business.

(e)Injunctive Relief.  Executive acknowledges that monetary damages for any
breach of Section 4(b), (c), and (d) above will not be an adequate remedy and
that irreparable injury will result to the Partnership Group, its business and
property, in the event of such a breach.  For that reason, Executive agrees that
in the event of a breach, in addition to recovering legal damages, the Company
is entitled to proceed in equity for specific performance or to enjoin Executive
from violating such provisions.

(f)Severability.  The Executive acknowledges and agrees that the restrictive
covenants set forth in this Section 4 are reasonable and necessary in order to
protect the Partnership Group’s valid business interests.  It is the intention
of the parties hereto that the covenants, provisions and agreements contained
herein shall be enforceable to the fullest extent allowed by law.  If any
covenant, provision or agreement contained herein is found by a court having
jurisdiction to be unreasonable in duration, scope or character of restrictions,
or otherwise to be unenforceable, such covenant, provision or agreement shall
not be rendered unenforceable thereby,

5

 

--------------------------------------------------------------------------------

 

but rather the duration, scope or character of restrictions of such covenant,
provision or agreement shall be deemed reduced or modified with retroactive
effect to render such covenant, provision or agreement reasonable or otherwise
enforceable (as the case may be), and such covenant, provision or agreement
shall be enforced as modified.  If the court having jurisdiction will not review
the covenant, provision or agreement, the parties hereto shall mutually agree to
a revision having an effect as close as permitted by applicable law to the
provision declared unenforceable.  The parties hereto agree that if a court
having jurisdiction determines, despite the express intent of the parties
hereto, that any portion of the covenants, provisions or agreements contained
herein are not enforceable, the remaining covenants, provisions or agreements of
this Section 4 shall be valid and enforceable.  Moreover, to the extent that any
provision is declared unenforceable, the Partnership Group shall have any and
all rights under applicable statutes or common law to enforce its rights with
respect to any and all Confidential Information or unfair competition by the
Executive.

5.Parachute Payment Limitation.

(a)Anything in this Agreement to the contrary notwithstanding, if the Executive
is a “disqualified individual” (as defined in Section 280G of the Code), and the
severance benefits provided in Section 3, together with any other payments which
the Executive has the right to receive, would constitute a “parachute payment”
(as defined in Section 280G of the Code), the severance benefits provided
hereunder that constitute a parachute payment shall be either (i) reduced (but
not below zero) so that the aggregate present value of such payments received by
the Executive from the Company will be one dollar ($1.00) less than three times
the Executive’s “base amount” (as defined in Section 280G of the Code) and so
that no portion of such payments received by the Executive shall be subject to
the excise tax imposed by Section 4999 of the Code, or (ii) paid in full,
whichever produces the better net after-tax result for the Executive (taking
into account any applicable excise tax under Section 4999 of the Code and any
other applicable taxes).  

(b)In making any reductions pursuant to Section 5(a), above, the Company shall
reduce or eliminate amounts first by reducing those amounts that are not payable
in cash, and then by reducing or eliminating cash amounts, in each case in
reverse order beginning with amounts, if any, that are to be paid the farthest
in time from the Date of Qualifying Termination; provided, however, that no
amount that is subject to the Section 409A Rules shall be reduced or eliminated
until all amounts that are not subject to the Section 409A Rules have been
eliminated, and then all such amounts that are subject to the Section 409A Rules
shall not be reduced in reverse order but shall be reduced proportionally.  The
determination of the base amount, the present value of the parachute payments,
and the amount of any benefit to be reduced shall be determined by the Company’s
independent auditors, or such other nationally recognized accounting firm
mutually acceptable to the Company and Executive, in accordance with the
principles of Section 280G of the Code and based upon the advice of any tax
counsel selected by such auditors or other accounting firm.  If a reduced
payment is made and through error or otherwise that payment, when aggregated
with other payments from the Company (or its affiliates) used in determining if
a “parachute payment” exists, exceeds one dollar ($1.00) less than three times
the Executive’s base amount, the Executive shall immediately repay such excess
to the Company upon notification that an overpayment has been made.

6

 

--------------------------------------------------------------------------------

 

6.Miscellaneous Provisions.

(a)Definitions Incorporated by Reference.  Reference is made to Annex I hereto
for definitions of certain capitalized terms used in this Agreement, and such
definitions are incorporated herein by such reference with the same effect as if
set forth herein.

(b)No Other Mitigation or Offset; Legal Fees.  The provisions of this Agreement
are not intended to, nor shall they be construed to, require that Executive
mitigate the amount of any payment or benefit provided for in this Agreement by
seeking or accepting other employment.  The amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
or health benefits received by Executive as the result of employment outside of
the Partnership Group.  Without limitation of the foregoing, the Company’s
obligations to Executive under this Agreement shall not be affected by any set
off, counterclaim, recoupment, defense or other claim, right or action that the
Company may have against Executive.  The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or Executive of the validity or enforceability of, or liability
under, any provision of this Agreement other than Section 4 or any guarantee of
performance thereto (including as a result of any contest by Executive about the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Code Section
7872(f)(2)(A).

(c)Cooperation.  If Executive becomes entitled to benefits under Section 3 of
this Agreement, Executive agrees, for a one-year period following the Date of
Termination, to provide reasonable cooperation to the Partnership Group in
response to reasonable requests made by the Company for information or
assistance, including but not limited to, participating upon reasonable notice
in conferences and meetings, providing documents or information, aiding in the
analysis of documents, or complying with any other reasonable requests by the
Company including execution of any agreements that are reasonably necessary,
provided such cooperation relates to matters concerning Executive’s duties with
the Partnership Group and the requests do not, in the good faith opinion of
Executive, materially interfere with Executive’s other activities.

(d)Successors; Binding Agreement.

(i)Except in the case of a merger involving the Company with respect to which
under applicable law the surviving corporation of such merger will be obligated
under this Agreement in the same manner and to the same extent as the Company
would have been required if no such merger had taken place, the Company will
require any successor, by purchase or otherwise, to all or substantially all of
the business and/or assets of the Partnership Group, to execute an agreement
whereby such successor expressly assumes and agrees to perform this Agreement in
the same manner and to the same extent as the Company would have been required
if no such succession had taken place and expressly agrees that Executive may
enforce this Agreement against such successor.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
the business and/or assets of the Partnership Group as aforesaid that executes
and delivers the agreement provided for in this Section 6(d)(i) or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

7

 

--------------------------------------------------------------------------------

 

(ii)This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Executive should die
prior to payment of any amount that is otherwise payable under this Agreement,
any such amount shall be paid in accordance with the terms of this Agreement to
Executive’s beneficiary as designated in writing by Executive and submitted to
and accepted by the Company, or to Executive’s estate if no valid beneficiary
designation exists or if the beneficiary dies prior to payment of such
amount.  If Executive is married and wishes to name a beneficiary other than
Executive’s spouse, that spouse must irrevocably consent in writing to the
naming of a different beneficiary and such irrevocable written consent must be
submitted to and accepted by the Company.  The Company is entitled, but not
required, to rely on Executive’s representations as to his marital status and
the identity of his spouse, if any, without any duty to inquire.  Executive is
required to notify the Company promptly in writing of any change in his marital
status.  

(e)TETRA Equivalent Job.  In the event Executive accepts a TETRA Equivalent Job,
the provisions of this Section 6(e) shall be applicable and shall survive
Executive’s Termination by the Company:

(i)Subject to Executive’s execution and non-revocation of a Release of Claims as
contemplated by Section 3(c) for the benefit of TETRA and the terms and
conditions of Section 3(d), if during the two-year period immediately following
the commencement of Executive’s employment with TETRA pursuant to a TETRA
Equivalent Job Executive is Terminated by TETRA other than for Cause or
Executive resigns for Good Reason (either such event being referred to as a
“TETRA Termination”):  (A) TETRA shall pay to Executive, on the 60th day
following the date of such TETRA Termination, an amount, in a single lump sum
payment, equal to that as provided in Section 3(a), and (B) all outstanding
equity awards issued by TETRA and the Partnership and held by Executive shall be
treated in accordance with Section 3(b). Any such payment by TETRA to Executive
shall be subject to the provisions of Section 5.

(ii)For purposes of this Section 6(e): (A) “Base Salary” shall be determined in
accordance with the definition thereof during the two-year period immediately
following the commencement of Executive’s employment with TETRA pursuant to a
TETRA Equivalent Job, and (B) all references to the “Company” in the definitions
set forth in Annex I shall refer to TETRA, as appropriate.

(iii)The payments and benefits set forth in this Section 6(e) shall be the sole
payments and benefits to which Executive is entitled following Executive’s
employment with TETRA pursuant to a TETRA Equivalent Job and Executive shall no
longer be entitled to any payments or benefits upon a Change of Control.

(f)Notice.  All notices, consents, waivers, and other communications required
under this Agreement must be in writing and will be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), (ii)
sent by facsimile (with confirmation of receipt), provided that a copy is mailed
by certified mail, return receipt requested, or (iii) when received by the
addressee, if sent by a nationally recognized overnight delivery service, in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):

8

 

--------------------------------------------------------------------------------

 

If to the Company:

CSI Compressco GP Inc.

24955 Interstate 45 North

The Woodlands, Texas 77380

Attn:  President

Facsimile No.:  281-364-4398

If to Executive:

Roy E. McNiven

______________________

______________________

(g)Miscellaneous.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and by the Chairman of the Board or the President of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(h)Validity.  The interpretation, construction and performance of this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas without regard to conflicts of laws principles.  The
invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
each of which shall remain in full force and effect.

(i)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(j)Descriptive Headings.  Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.

(k)Corporate Approval.  This Agreement has been approved by the Board, or a
committee thereof, and has been duly executed and delivered by Executive and on
behalf of the Company by its duly authorized representative.

(l)Disputes.  The parties agree to resolve any claim or controversy arising out
of or relating to this Agreement by binding arbitration under the Federal
Arbitration Act before one arbitrator in the City of Houston, State of Texas,
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The Company shall reimburse
Executive, on a current basis, for all legal fees and expenses incurred by
Executive in connection with any dispute arising under this Agreement,
including, without limitation, the fees and expenses of the arbitrator, unless
the arbitrator finds Executive brought such claim in bad faith, in which

9

 

--------------------------------------------------------------------------------

 

event each party shall pay its own costs and expenses and Executive shall repay
to the Company any fees and expenses previously paid on Executive’s behalf by
the Company.

The parties stipulate that the provisions hereof shall be a complete defense to
any suit, action, or proceeding instituted in any federal, state, or local court
or before any administrative tribunal with respect to any controversy or dispute
arising during the period of this Agreement and which is arbitrable as herein
set forth.  The arbitration provisions hereof shall, with respect to such
controversy or dispute, survive the termination of this Agreement.

(m)Withholding of Taxes.  The Company may withhold from any amounts payable
under this Agreement all taxes it is required to withhold pursuant to any
applicable law or regulation.

(n)No Guarantee of Tax Consequences.  The Company makes no commitment or
guarantee to Executive that any federal, state or local tax treatment will apply
or be available to any person eligible for benefits under this Agreement and
assumes no liability whatsoever for the tax consequences to Executive or to any
other person eligible for benefits under this Agreement.

(o)Clawback Provisions.  Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
payable pursuant to this Agreement or any other agreement or arrangement with
the Company or an affiliate which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company or an affiliate pursuant to any such law, government
regulation or stock exchange listing requirement).

(p)No Employment Agreement.  Nothing in this Agreement shall give Executive any
rights to (or impose any obligations for) continued employment by the Company,
any Affiliate, any member of the Partnership Group or any successors, nor shall
it give the Company any rights (or impose any obligations) with respect to
continued performance of duties by Executive for the Company or any of its
affiliates or any successors.

(q)Entire Agreement.  This instrument contains the entire agreement of Executive
and the Company with respect to the subject matter hereof, and hereby expressly
terminates, rescinds and replaces in full any prior and contemporaneous
promises, representations, understandings, arrangements and agreements between
the parties relating to the subject matter hereof, whether written or
oral.  However, nothing in this Agreement shall affect Executive’s rights under
such compensation and benefit plans and programs of the Company in which
Executive may participate, except as may be explicitly provided in this
Agreement.

[Signature Page Follows]

 

10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
one or more counterparts effective for all purposes as of the Effective Date.

CSI COMPRESSCO GP INC.

 

By: /s / Brady M. Murphy

Name:  Brady M. Murphy

Title:    President

EXECUTIVE

 

/s/ Roy E. McNiven

Name:Roy E. McNiven

 

Signature Page to Change of Control Agreement

 

--------------------------------------------------------------------------------

 

ANNEX I

TO

CHANGE OF CONTROL AGREEMENT

Definitions:

1.Accrued Obligations.  “Accrued Obligations” shall mean accrued but unpaid base
salary through the Date of Termination, unpaid vacation and expense
reimbursements payable to Executive, which shall be paid in accordance with the
Company’s normal payroll and expense reimbursement practices and in accordance
with this Agreement.

2.Affiliate.  “Affiliate” means (i) any entity in which the Company, directly or
indirectly, owns 10% or more of the combined voting power, as determined by the
Board, (ii) any “parent corporation” of the Company (as defined in Section
424(e) of the Code), (iii) any “subsidiary corporation” of any such parent
corporation (as defined in Section 424(f) of the Code) of the Company and (iv)
any trades or businesses, whether or not incorporated which are members of a
controlled group or are under common control (as defined in Sections 414(b) or
(c) of the Code) with the Company.

3.Annual Bonus.  “Annual Bonus” shall mean (i) any annual incentive award(s)
payable to Executive pursuant to TETRA’s Cash Incentive Compensation Plan, or
any successor plan as adopted by TETRA and in which the Executive participates,
and (ii) any other annual cash incentive or bonus award(s) granted by the
Company or TETRA to the Executive.

4.Base Salary. “Base Salary” shall mean an Executive’s highest annual rate of
base salary in effect at any time during the period beginning six (6) months
preceding the Change of Control and throughout the Protected Period, without
reduction by payroll deductions and withholdings, including but not limited to,
elective contributions made on the Executive’s behalf pursuant to a plan
maintained under Code Sections 125 or 401, and any other reductions of the
Executive’s remuneration, but excluding bonuses, severance pay and other amounts
in lieu of base salary and any other amounts not considered base salary under
the Company’s normal payroll practices.

5.Board. “Board” shall mean the Board of Directors of the Company.

6.Cause.  “Cause” shall mean the following: (i) a willful breach in any material
respect by Executive of a fiduciary duty to the Company, any Affiliate, or any
member of the Partnership Group; (ii) a conviction of Executive (or a plea of
guilty or a plea of nolo contendere in lieu thereof) by a court of competent
jurisdiction for any felony or, with respect to his employment, for a crime
involving fraud, embezzlement, dishonesty or moral turpitude, from which
conviction no further appeal may be taken; (iii) the failure of the Executive to
substantially follow the reasonable and lawful written instructions or policies
of the Board or of the Company with respect to the services to be rendered and
the manner of rendering such services by Executive; (iv) the willful failure of
Executive to render any material services to the Company, any Affiliate, or to
any member of the Partnership Group in accordance with any employment or similar

Annex-1

 

--------------------------------------------------------------------------------

 

arrangement to which Executive is subject, which failure amounts to a material
neglect of Executive’s duties to the Company or such other
entity.  Notwithstanding the foregoing, Executive’s employment shall not be
deemed to have been terminated for Cause unless (A) reasonable notice shall have
been given to him setting forth in detail the reasons for the Company’s
intention to terminate for Cause, and if such Termination is pursuant to clause
(i), (iii) or (iv) above and such breach or action is curable, only if Executive
has been provided a period of thirty (30) days from receipt of such notice to
cease the actions or inactions or otherwise cure such breach, and he has not
done so; (B) an opportunity shall have been provided for the Executive to be
heard before the Board; and (C) if such Termination is pursuant to clause (i),
(ii) or (iii) above, delivery shall have been made to Executive of a notice of
Termination from the Board finding that in the good faith opinion of a majority
of the Board (excluding the Executive, if applicable) that the condition set
forth in clause (i), (ii) or (iii) above has been satisfied.  

7.Change of Control. A “Change of Control” shall be deemed to have occurred upon
any of the following events:

(a)As it relates to the Partnership Group:

(i)the limited partners of the Partnership approve, in one transaction or a
series of transactions, a plan of complete liquidation of the Partnership;

(ii)the sale or other disposition by either the Company or the Partnership of
all or substantially all of its assets in one or more transactions to any Person
other than the Company or any Affiliate of the Company;

(iii)a transaction resulting in a Person other than the Company (or its
successor or survivor by way of merger, consolidation, or some other
transaction, or a parent or subsidiary thereof) or any Affiliate thereof being
the general partner of the Partnership (or its successor or survivor by way of
merger, consolidation, or some other transaction, or a parent or subsidiary
thereof); or

(iv)the acquisition of the Company by a Person other than TETRA (or its
successor or survivor by way of merger, consolidation, or some other
transaction, or a parent or subsidiary thereof) or any of its Affiliates (for
purposes of this clause (iv), Affiliates of TETRA shall not include the
Partnership in the event the Partnership acquires the Company).

(b)As it relates to TETRA:

(i)any Person other than (A) TETRA or any of its subsidiaries, (B) any employee
benefit plan of TETRA or any of its subsidiaries, (C) or any affiliate (which,
for purposes herein, shall have the same meaning as Affiliate as defined herein)
of TETRA, (D) a company owned, directly or indirectly, by stockholders of TETRA
in substantially the same proportions as their ownership of TETRA, or (E) an
underwriter temporarily holding securities pursuant to an offering of such
securities, becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of TETRA representing more
than 50% of the shares of voting stock of TETRA then outstanding;

Annex-2

 

--------------------------------------------------------------------------------

 

(ii)the consummation of any merger, reorganization, business combination or
consolidation of TETRA or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of
TETRA outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of TETRA or the surviving company or the parent of such surviving
company;

(iii)the consummation of a sale or disposition by TETRA of all or substantially
all of TETRA’s assets, other than a sale or disposition if the holders of the
voting securities of TETRA outstanding immediately prior thereto hold securities
immediately thereafter which represent more than 50% of the combined voting
power of the voting securities of the acquiror, or parent of the acquiror, of
such assets;

(iv)the stockholders of TETRA approve a plan of complete liquidation or
dissolution of TETRA; or

(v)individuals who, as of the date of this Agreement, constitute the Board of
Directors of TETRA (the “Incumbent TETRA Board”) cease for any reason to
constitute at least a majority of the Board of Directors of TETRA; provided,
however, that any individual becoming a director subsequent to the date of this
Agreement whose election, or nomination for election by TETRA’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the incumbent TETRA Board, shall be considered as though such individual were a
member of the Incumbent TETRA Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an election
contest with respect to the election or removal of directors or other
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors of TETRA.

Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation would be subject to the income tax under the Section 409A
Rules if the foregoing definition of “Change of Control” were to apply, but
would not be so subject if the term “Change of Control” were defined herein to
mean a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), then “Change of Control” means, but only to the extent
necessary to prevent such compensation from becoming subject to the income tax
under the Section 409A Rules, a transaction or circumstance that satisfies the
requirements of both (1)  a Change of Control under the applicable clauses (i)
through (v) above, as applicable, and (2) a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5).

8.Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended.

9.Confidential Information.  “Confidential Information” means and includes all
confidential and/or proprietary information, trade secrets and “know-how” and
compilations of information of any kind, type or nature (tangible and
intangible, written or oral, and including information contained, stored or
transmitted through any electronic medium), whether owned by the Partnership
Group, disclosed to the Partnership Group in confidence by third parties or
licensed from any third parties, which, at any time during Executive’s
employment by the Company, is developed, designed or discovered or otherwise
acquired or learned by Executive and which relates

Annex-3

 

--------------------------------------------------------------------------------

 

to the Partnership Group or its partners, business, services, products,
processes, properties or assets, customers, clients, suppliers, vendors or
markets or such third parties.  Notwithstanding the foregoing, Confidential
Information shall not include any information that becomes generally available
to the public other than as a result of any disclosure or act of Executive in
violation of the terms of this Agreement.  

10.Date of Qualifying Termination.  “Date of Qualifying Termination” shall mean,
assuming a Qualifying Termination occurs, the later of the Date of Termination
or the date of a Change of Control.  

11.Date of Termination.  “Date of Termination” shall mean the date Executive
experiences a Termination.

12.Disability.  “Disability” means Executive is entitled to long-term disability
benefits under the Company’s long-term disability plan.

13.Exchange Act.  “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

14.Good Reason.  “Good Reason” shall mean the occurrence of any of the following
without Executive’s express written consent:

(a)Other than as part of a TETRA Equivalent Job, a material diminution in
Executive’s authority, duties or responsibilities, which shall include, without
limitation, Executive no longer acting as a senior vice president of the Company
or having the authority, duties or responsibilities associated with such
position;

(b)A material diminution in Executive’s Base Salary.

(c)A material reduction in Executive’s Target Annual Bonus percentage
opportunity and Target Long Term Bonus percentage opportunity as in effect
immediately prior to the Change of Control;

(d)A material reduction in Executive’s employee benefits (without regard to
bonus compensation, if any) if such reduction results in Executive receiving
benefits which are, in the aggregate, materially less than the benefits received
by other comparable officers of the Company generally;

(e)Executive’s being required to be based at any other office or location of
employment more than 50 miles from Executive’s primary office or location of
employment immediately prior to the Change of Control;

(f)The failure of the Company to obtain an assumption of this Agreement by any
successor as contemplated in Section 6(d); or

(g)Any other action or inaction that constitutes a material breach by the
Company or by any successor of the terms of this Agreement.

Annex-4

 

--------------------------------------------------------------------------------

 

Executive must give the Company a Notice of Termination within 90 days of the
date of initial existence of the condition constituting Good Reason.  If
Executive fails to give such Notice of Termination timely, Executive shall be
deemed to have waived all rights Executive may have under this Agreement with
respect to such condition.  The Company shall have 30 days from the date of such
Notice of Termination to cure the condition.  If the Company cures the
condition, such Notice of Termination shall be deemed rescinded.  If the Company
fails to cure the condition timely, Executive shall be deemed to have terminated
employment at the end of such 30-day period.

15.IRS.  “IRS” shall mean the Internal Revenue Service.

16.Long Term Bonus.  “Long Term Bonus” shall mean (i) any long-term incentive
award(s) payable to Executive pursuant to the TETRA’s Cash Incentive
Compensation Plan, or any successor plan as adopted by TETRA and in which the
Executive participates, and (ii) any other long term cash incentive or bonus
award(s) granted by the Company or TETRA to the Executive.

17.Notice of Termination.  “Notice of Termination” shall mean a written notice
that sets forth in reasonable detail the facts and circumstances for Termination
for Good Reason.  Such Notice of Termination shall be subject to the Company’s
30-day cure period.

18.Person.  “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

19.Protected Period.  The “Protected Period” shall mean the period of time
beginning with the Change of Control and ending on the two-year anniversary of
such Change of Control or Executive’s death, if earlier; provided, however, if
Executive’s employment with the Company is terminated by the Company other than
for Cause during the Term and within six months prior to the date on which a
Change of Control occurs (e.g., not during the Protected Period), and it is
reasonably demonstrated by Executive that such termination was at the request of
a third party who has taken steps reasonably calculated to effect the Change of
Control, or otherwise arose in connection with or anticipation of the Change of
Control, then for purposes of determining whether a Qualifying Termination has
occurred and only for such purposes, the Change of Control shall be deemed to
have occurred on the date immediately prior to the Date of Termination and
Executive shall be deemed to have experienced a Qualifying Termination by the
Company other than for Cause.  Notwithstanding the foregoing proviso, if
Executive’s employment is terminated by the Company during the Term and within
six months prior to the date on which a Change of Control occurs in connection
with an offer of a job at TETRA that is substantially similar in nature and
includes compensation no less than the compensation then paid by the Company (a
“TETRA Equivalent Job”), there shall not be deemed to have occurred a Qualifying
Termination.

20.Qualifying Termination.  A “Qualifying Termination” shall mean Termination
occurring during the Protected Period that is the result of either (a) a
unilateral and involuntary Termination by the Company other than for Cause, when
Executive remains willing and able to continue providing services or (b)
resignation occurring by Executive for Good Reason.  Termination of Executive’s
employment during the Protected Period for any other reason, including
Executive’s death or Disability, a Termination by the Company for Cause or a

Annex-5

 

--------------------------------------------------------------------------------

 

Termination by Executive other than for Good Reason shall not constitute a
Qualifying Termination.  Notwithstanding the foregoing, in the event of a Change
of Control as defined in Section 7(a) of this Annex I in which Executive shall
either be terminated other than for Cause or resign for Good Reason, if TETRA
offers to Executive a TETRA Equivalent Job, any such termination or resignation
shall not constitute a “Qualifying Termination,” regardless of whether of
whether Executive accepts such TETRA Equivalent Job.

21.Partnership Group.  “Partnership Group” shall mean the Company, the
Partnership, and all direct and indirect subsidiaries of the Company and the
Partnership.

22.Restricted Area.  “Restricted Area” shall mean any state in the United
States, or any country in which the Partnership Group engages in any Restricted
Business at the Date of Termination or within the six (6) month period preceding
the Date of Termination.

23.Restricted Business.  “Restricted Business” shall mean any business or
activity that is competitive with a business in which the Partnership Group
engaged during the twelve month period immediately preceding the Date of
Termination.

24.Section 409A Rules.   “Section 409A Rules” shall mean Section 409A of the
Code and the Treasury Regulations and administrative guidance promulgated
thereunder

25.Target Annual Bonus.  “Target Annual Bonus” shall mean the target incentive
award opportunity for Executive as established with respect to any Annual Bonus.

26.Target Long Term Bonus.  “Target Long Term Bonus” shall mean the target
incentive award opportunity for Executive as established with respect to any
Long Term Bonus.  

27.Term.  “Term” shall have the meaning set forth in Section 1 of this
Agreement.

28.Termination.  “Termination” shall mean the permanent cessation of the
provision of services for compensation by Executive to the Company and all
affiliates and successors of the Company in any capacity, including but not
limited to that of an employee or an independent contractor, where Executive and
the Company reasonably anticipate that no further services will be performed and
which constitutes a “separation from service” within the meaning of the Section
409A Rules.

29.Termination Year.  “Termination Year” shall mean the calendar year during
which the Date of Termination occurs.

 

 

Annex-6

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO

CHANGE OF CONTROL AGREEMENT

RELEASE AGREEMENT

This Release Agreement (“Release Agreement”) is entered into by and between Roy
E. McNiven (“Executive”) and CSI Compressco GP Inc., a Delaware corporation (the
“Company”), as the general partner of CSI Compressco LP (the “Partnership”) as
follows:

WHEREAS, Executive and the Company have entered into that certain Change of
Control Agreement (the “Change of Control Agreement”) dated November 20, 2017
which sets forth certain covenants and agreements between the parties relating
to a Change of Control including, without limitation, certain payments and
benefits to be provided by the Company to Executive upon a Qualifying
Termination (as defined in the Change of Control Agreement); and

WHEREAS, the Change of Control Agreement contemplates that Executive will
execute and deliver to the Company this Release Agreement within 50 days of a
Qualifying Termination, and the Executive and the Company desire to execute this
Release Agreement to resolve all issues relating to the employment of Executive
by the Company, its Affiliates and any member of the Partnership Group.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Change of Control Agreement, the parties agree as follows:

1.Definitions.  All capitalized terms not otherwise defined in this Release
Agreement shall have the meaning ascribed thereto in the Change of Control
Agreement.

2.Qualifying Termination Payments and Conditions.

(a)Executive and the Company acknowledge and agree that the Date of Termination
is _______________, 20__.

(b)Subject to the terms and conditions of the Change of Control Agreement,
including Executive’s execution and delivery of this Release Agreement and
non-revocation of the ADEA Release contained herein, the Company agrees pay to
Executive the benefits described in Section 3 of the Change of Control Agreement
in the manner set forth therein.  

3.General Release.  In consideration of the benefits set forth herein and in the
Change of Control Agreement, Executive hereby fully, finally, and completely
releases the Company, the Partnership, TETRA, their respective predecessors,
successors, subsidiaries, stockholders, unitholders and affiliates and the
officers, directors, partners, managers, control persons, employees, agents,
attorneys, representatives and assigns of any of them (collectively, the
“Released Parties”), from any and all liabilities, claims, actions, losses,
expenses, demands, costs, fees, damages and/or causes of action, of whatever
kind or character, whether now known or unknown (collectively, “Claims”),
arising from, relating to, or in any way connected with, any

A-1

 

--------------------------------------------------------------------------------

 

facts or events occurring on or before the execution of this Release Agreement
that he/she may have against any Released Parties, including, but not limited to
any such Claims arising out of or in any way related to Executive’s employment
with the Company, an Affiliate, or any member of the Partnership Group, or the
termination of such employment, including but not limited to, any violation of
any federal, state or local statute, any breach of contract, any wrongful
termination, or other tort or cause of action.  Executive confirms that this
Release Agreement was neither procured by fraud nor signed under duress or
coercion.  Further, Executive waives and releases the Released Parties from any
Claims that this Release Agreement was procured by fraud or signed under duress
or coercion so as to make the Release Agreement not binding.  Executive
understands and agrees that by signing this Release Agreement, he is giving up
the right to pursue any legal Claims released herein that he may currently have
against any Released Parties, whether or not he is aware of such Claims, and
specifically agrees and covenants not to bring any legal action for any Claims
released herein.  The only claims that are excluded from this Release Agreement
are (i) Claims arising after the date of this Release Agreement, if any,
including any future Claims relating to the Company’s performance of its
obligations under the Change of Control Agreement, (ii) any Claims that cannot
be waived by law, provided that Executive does waive, however, his right to any
monetary recovery if any governmental agency pursues any claims on his behalf,
(iii) claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, (iv) claims to any benefit
entitlements vested as of the Date of Termination pursuant to the terms of any
employee benefit plan of the Company or its direct or indirect subsidiaries or
affiliates, (v) claims related to Executive’s ownership of vested equity
securities of the Partnership or TETRA Technologies, Inc., and (v) Executive’s
rights to indemnification by the Company or its direct or indirect subsidiaries
or affiliates.  

4.ADEA Release.  Executive hereby completely and forever releases and
irrevocably discharges the Released Parties, from any and all Claims arising
under the Age Discrimination in Employment Act (“ADEA”) on or before the date
Executive signs this Release Agreement (the “ADEA Release”), and hereby
acknowledges and agrees that: (i) this Release Agreement, including the ADEA
Release, was negotiated at arm’s length; (ii) this Release Agreement, including
the ADEA Release, is worded in a manner that Executive fully understands; (iii)
Executive specifically waives any rights or claims under the ADEA; (iv)
Executive knowingly and voluntarily agrees to all of the terms set forth in this
Release Agreement, including the ADEA Release; (v) Executive acknowledges and
understands that any Claims under the ADEA that may arise after the date of this
Release Agreement are not waived; (vi) the rights and claims waived in this
Release Agreement, including the ADEA Release, are in exchange for consideration
over and above anything to which Executive was already entitled; (vii) Executive
has been and hereby is advised in writing to consult with an attorney prior to
executing the Release Agreement, including the ADEA Release; (viii) Executive
acknowledges that he has been given a period of up to twenty-one (21) days from
receipt of this Release Agreement to consider the ADEA Release prior to
executing it and acknowledges and agrees that any discussions between Executive
and the Company concerning the terms of this Release Agreement and/or any change
in the terms of this Release Agreement after the date that Executive first
receives this Release Agreement shall not affect or restart such twenty-one (21)
day consideration period; and (ix) Executive understands that he has been given
a period of seven (7) days from the date of the execution of this Release
Agreement to revoke the ADEA Release, and understands and acknowledges

A-2

 

--------------------------------------------------------------------------------

 

that the ADEA Release will not become effective or enforceable until the
revocation period has expired.  If Executive elects to revoke this ADEA Release,
revocation must be in writing and presented to __________________,
__________________, CSI Compressco GP Inc., 24955 Interstate 45 North, The
Woodlands, Texas  77380, within seven (7) days from the date of the execution of
the Release Agreement.  

5.Miscellaneous.  This Release Agreement is being executed and delivered
pursuant to the terms and provisions of the Change of Control Agreement and
shall not affect or diminish any of the rights and obligations of the parties
thereunder, which shall continue to be effective and survive the execution of
this Release Agreement.  This Release Agreement shall be subject to the terms
and provision of Section 6 of the Change of Control Agreement, which is
incorporated herein, mutatis mutandis.

CSI COMPRESSCO GP INC.

 

ROY E. MCNIVEN

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

Date:

 

 

Date:

 

 

 

Address:

 

 

 

 

 

 

A-3

 